           Case 3:19-cv-01597-VLB Document 26 Filed 06/01/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


STATE OF CONNECTICUT

                      Plaintiff,

                v.
                                                      No.3:19-cv-01597-VLB
U.S. DEPARTMENT OF HOMELAND :
SECURITY, et al.,

                      Defendants.



      MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING

      Pursuant to Local Rule 7(b), Plaintiff, the State of Connecticut, respectfully

requests a 30-day good cause extension to respond to Defendants’ “Motion to

Dismiss." The parties conferred prior to this filing, and Defendants have no

objection to this requested extension.

      In support of this request, Plaintiff states:

      1.       Plaintiff seeks declaratory and injunctive relief from the Defendants'

policy and practice of disregarding the immigration consequences of pardons

granted by the state of Connecticut. See docket entry no. 19, Amended

Complaint, pp. 29-30. At the core of Plaintiff’s complaint, in addition to

constitutional claims, is an Administrative Procedures Act (APA) challenge to

Defendants’ abrupt reversal of a longstanding policy and practice of respecting

and according immigration benefits to pardons granted by Connecticut and other

jurisdictions whose pardon systems are functionally indistinguishable from

Connecticut’s system.
           Case 3:19-cv-01597-VLB Document 26 Filed 06/01/20 Page 2 of 4
                                       2


      2.       Defendants’ Motion to Dismiss the Amended Complaint was filed on

May 18, 2020. Docket entry no. 24-1. The motion effectively insists, in response to

Plaintiff’s APA claims, that the government has no policy and practice that

amounts to a final agency action under the APA. See docket entry no. 24-1,

Motion to Dismiss, p. 26.

      3.       But, on May 21, 2020, while Plaintiff was preparing a response to

Defendants’ claim, the United States Court of Appeals for the First Circuit issued

an opinion that significantly undercuts Defendants’ argument. In Thompson v.

Barr, no. 18-1823, p. 26 (1st Cir. 5/21/20), the First Circuit affirmed that the federal

government has long embraced a “policy” of affording immigration benefits to

Connecticut pardons – and that it has recently departed from that policy without

reasoned explanation.

      4.       Plaintiff neither foresaw, nor could reasonably have foreseen, that

directly applicable precedent would be released by a federal appellate court

during the delay between receipt of and response to the government’s motion.

      5.       Under normal circumstances, Plaintiff might not have required this

additional time to incorporate new and important precedent into its arguments in

responding to the government’s Motion to Dismiss. Now, however, undersigned

counsel is working remotely and without the benefit of paralegal assistance, and

– as the Connecticut Attorney General’s sole attorney tasked entirely with civil

rights litigation – is also burdened with responding to a range of novel and time-

sensitive issues relating to both the Coronavirus and the tragic civil unrest that is

now shaking the country. Under the circumstances, additional time is essential to
        Case 3:19-cv-01597-VLB Document 26 Filed 06/01/20 Page 3 of 4
                                    3


effective presentation of the State’s case.

      WHEREFORE, for the foregoing reasons, Defendants respectfully move the

Court to extend the responsive pleading deadline to and including July 8, 2020.


Dated: June 1, 2020                           Respectfully submitted,

                                              WILLIAM TONG
                                              Attorney General
                                              State of Connecticut

                                              VANESSA ROBERTS AVERY (CT # 21000)
                                              Associate Attorney General

                                              By: /s/ Joshua Perry
                                              JOSHUA PERRY* (CT # 439166)
                                              Special Counsel for Civil Rights
                                              165 Capitol Avenue
                                              Hartford, CT 06106
                                              (860) 808-5318
                                              Joshua.perry@ct.gov

                                              Attorneys for Plaintiff State of
                                              Connecticut
        Case 3:19-cv-01597-VLB Document 26 Filed 06/01/20 Page 4 of 4
                                    4


                          CERTIFICATE OF SERVICE

      I hereby certify that on June 1, 2020, I electronically filed the foregoing

document with the Clerk of the United States District Court for the District of

Connecticut by using the CM/ECF system. Counsel in the case are registered

CM/ECF users and service will be accomplished by the CM/ECF system.


                                           By: /s/ Joshua Perry
                                           JOSHUA PERRY* (CT # 439166)
                                           Special Counsel for Civil Rights
                                           165 Capitol Avenue
                                           Hartford, CT 06106
                                           (860) 808-5318
                                           Joshua.perry@ct.gov
